DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein the collar tapers outwardly from an outer perimeter of the bowl.”  However, the collar is part of the bowl as required by Claim 1.  It is not clear how the collar, which is as a part of the bowl, can taper outwardly from an outer perimeter of the bowl.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zoumut (US 8459269)
Claim 1: With reference to the Figures, Zoumut discloses a hookah bowl 10 (Abs; col 1, lines 12-14; col 2, lines 25-26; col 3, lines 18-19), including:
a lower stem disposed on a bottom surface of the bowl (comprising the elongated lower portion of the 2nd receptacle bottom portion 28 and sealing means 48) (col 3, lines 31-32; col 4, lines 37-38); 
the lower stem secures the bowl to a hookah (col 4, lines 37-38); 
the bowl further comprising a central receiver (first receptacle 12) disposed upwardly from a center portion of the bowl (col 3, lines 20-22); 
the central receiver in fluid communication with the reservoir via at least one aperture 18 extending through the bottom portion of the first receptacle 12 (col 3, lines 43-48); 
the central receiver adapted to receive a smoking material (col 3, lines 18-23; 

the ring adapted to receive a heating material 25,35 (col 3, lines 26-30); 
the bowl further comprising a collar (sidewall portion 27 of the second receptacle 22) disposed upwardly from an outer perimeter of the bowl (col 3, lines 31-36).
Zoumut does not specifically disclose that “the lower stem secures the bowl to an upper end of a reservoir of a hookah pipe” but does disclose that the sealing means 48 is provided for sealing the bottom portion 18 of the first receptacle 12 to the hookah (col 4, lines 37-38) and that the aperture(s) in the extending through the  bottom portion of the first receptacle allows fluid communication between the material in the first receptacle with the hookah (col 3, lines 43-48).  Zounut also teaches that a traditional hookah consists of four basic parts: the water filled base (reservoir), which cools and cleanses the fumes (smoke from the material being smoked); the bowl, which contains the tobacco or whatever else is being smoked; the pipe, which connects the bowl to the base by a tube that plunges into the water; and the hose, which connects to a second tube for transferring the cleansed smoke to the user (col 1, lines 20-29).  It would have been obvious of one of ordinary skill in the art that the lower stem secures the bowl to an upper end of a reservoir of a hookah pipe in order for the hookah to operate as intended.
Claim 5: The collar portion 27 tapers (in thickness) outwardly from the outer perimeter of the bowl.
Claim 6: The lower stem is approximately cylindrical.

Claim 8: The top portion of the central receiver 12 is open (col 4, lines 17-18).  While a lid may be provided to cover the central receiver, the lid is not part of the central receiver.  In any case, such lid appears to be optional (col 4, lines 18-19), therefore leaving the lid off would have been an obvious embodiment.

Allowable Subject Matter
Claims 9-17 are allowed.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Zoumut is the nearest prior art.  Zoumut fails to disclose or suggest that the collar is comprised of a heat reflective material as claimed in dependent Claim 2, that the collar is flexible as claimed in dependent Claim 4; or that the ring comprises a plurality of ring apertures, and a collar disposed upwardly from an outer perimeter of the bowl as claimed in independent Claim 9.  The prior art also fails to disclose or fairly suggest all the features as described above of Claims 2, 4 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748